Title: Thursday November 1st. 1787.
From: Adams, John Quincy
To: 


       I attended in the morning, and in the afternoon at the setting of the supreme Court. Judge Dana, took his seat, for the first time since his illness; from which he has not yet, and I fear never will entirely recover. I dined at his house, and pass’d the evening with my old Clasmate Sam: Williams. The Cases before the Court were not very interesting, except one, which was so intricate, that I could not entirely comprehend it. Sullivan and Lowell spent their lungs, for three or four hours upon the cause, and it was 8 in the evening before it was given to the Jury. Sullivan asserted that in the Courts in this Country it was customary to take parol evidence, in preference to matter of record. This bare-faced falshood, was noticed by all the Court. Sumner shook his head. “You are totally mistaken Mr. Sullivan” said Cushing. “They have done so” said Sullivan; “Then” said Sewall, “I hope they will never do so again.” This is not an uncommon practice of Sullivan’s; and when the whole Court are thus loudly against him he does not appear in the least abashed, but appears to display a countenance which never knew a blush.
       I lodg’d at Packard’s chamber.
      